Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-190038 September 10, 2013 Barclays Bank PLC Trigger Performance Securities Linked to the Vanguard FTSE Emerging Markets ETF due September 14, 2018 Investment Description Trigger Performance Securities (the Securities) are unsubordinated and unsecured debt obligations issued by Barclays Bank PLC (the Issuer) linked to the performance of the Vanguard FTSE Emerging Markets ETF (the Underlying Equity). If the Equity Return is positive, the Issuer will repay your principal amount at maturity plus pay a return equal to the Equity Return times the Participation Rate of 140.00%. If the Equity Return is zero or negative and the closing price of the Underlying Equity on the Final Valuation Date is equal to or greater than the Trigger Price, which is set to equal 75% of the Initial Price of the Underlying Equity, the Issuer will repay your principal amount at maturity. However, if the closing price of the Underlying Equity on the Final Valuation Date is less than the Trigger Price, the Issuer will repay less than the full principal amount, if anything, resulting in a loss that is proportionate to the negative Equity Return. Investing in the Securities involves significant risks. The Issuer will not pay any interest on the Securities. You may lose some or all of your principal. The Trigger Price is observed only on the Final Valuation Date, and the contingent repayment of principal applies only at maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the Issuer and is not, either directly or indirectly, an obligation of any third party. If the Issuer were to default on its payment obligations, you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features q Growth Potential: At maturity, the Securities participate in any positive returns of the Underlying Equity at the Participation Rate. If the Equity Return is negative, investors may be exposed to the full decline in the Underlying Equity at maturity. q Contingent Repayment of Principal at Maturity: If the Equity Return is zero or negative and the Final Price is equal to or greater than the Trigger Price, the Issuer will repay the principal amount at maturity. However, if the Final Price is less than the Trigger Price, the Issuer will repay less than the full principal amount, if anything, resulting in a loss to investors that is proportionate to the negative Equity Return.
